      Case 4:18-cv-03716 Document 1 Filed in TXSD on 10/09/18 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS


 JESSE WARD,

                                Plaintiff,                    Docket No. 4:18-cv-3716

        - against -                                           JURY TRIAL DEMANDED

 MINORITY PRINT MEDIA, L.L.C.,

                                Defendant.


                                          COMPLAINT

       Plaintiff Jesse Ward (“Ward” or “Plaintiff”) by and through his undersigned counsel, as

and for his Complaint against Defendant Minority Print Media, L.L.C. (“Minority Print” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of Derrick Deacon who was wrongfully convicted of murder, owned and

registered by Ward, a professional photographer. Accordingly, Ward seeks monetary relief under

the Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in Texas.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
      Case 4:18-cv-03716 Document 1 Filed in TXSD on 10/09/18 Page 2 of 5



                                             PARTIES

       5.        Ward is a professional photographer in the business of licensing his photographs

to online and print media for a fee having a usual place of business at 3255 Shore Parkway, #3H,

Brooklyn, NY 11235.

       6.        Upon information and belief, Minority Print is a domestic limited liability

company duly organized and existing under the laws of the State of Texas, with a place of

business at 2646 S Loop W, Houston, Texas 77054. Upon information and belief Minority Print

is registered with the Texas Department of State Division of Corporations to do business in the

State of Texas. At all times material, hereto, Minority Print has owned and operated a website at

the URL: http://stylemagazine.com (the “Website”).

                                    STATEMENT OF FACTS

       A.        Background and Plaintiff’s Ownership of the Photograph

       7.        Ward photographed Derrick Deacon who was wrongfully convicted of murder

(the “Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.        Ward is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.        The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-025-122 and titled “Ward_Derrick Deacon 11/01/2016.jpg.”

See Exhibit B.

       B.        Defendant’s Infringing Activities

       10.       On or about November 7, 2016, Minority Print ran an article on the Website titled

Derrick Deacon of Brooklyn, 58, Awarded $6 Million After Imprisoned 24 Years on Wrongful

Murder Conviction. See URL http://stylemagazine.com/news/2016/nov/07/derrick-deacon-
          Case 4:18-cv-03716 Document 1 Filed in TXSD on 10/09/18 Page 3 of 5



brooklyn-58-awarded-6-million-after/. The article prominently featured the Photograph. A true

and correct copy of the article and a screen shot of the Photograph on the article are attached

hereto as Exhibit C.

          11.   Minority Print did not license the Photograph from Plaintiff for its article, nor did

Minority Print have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Minority Print infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website. Minority Print is not, and has never

been, licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.
      Case 4:18-cv-03716 Document 1 Filed in TXSD on 10/09/18 Page 4 of 5



       17.    Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       18.    Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Minority Print be adjudged to have infringed upon Plaintiff’s

              copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       October 9, 2018
                                                              LIEBOWITZ LAW FIRM, PLLC
Case 4:18-cv-03716 Document 1 Filed in TXSD on 10/09/18 Page 5 of 5



                                          By: /s/Richard Liebowitz
                                          Richard Liebowitz
                                          11 Sunrise Plaza, Suite 305
                                          Valley Stream, New York 11580
                                          Tel: (516) 233-1660
                                          RL@LiebowitzLawFirm.com

                                          Attorneys for Plaintiff Jesse Ward
